Citation Nr: 0707638	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.   

2.  Entitlement to a compensable disability rating for 
pterygium, inner canthus, bilateral.

3.  Entitlement to a compensable disability rating for lichen 
planus, mild, left leg. 

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
prostate cancer secondary to Agent Orange exposure. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954 and from July 1955 to March 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO increased the veteran's noncompensable 
disability rating for bilateral hearing loss to a 20 percent 
rating, effective September 4, 2003.  In addition, the RO 
denied increased disability ratings for mild lichen planus 
affecting the left leg and bilateral inner canthus pterygium, 
then rated noncompensable.  The RO also determined that the 
veteran failed to submit new and material evidence sufficient 
to reopen his previously denied claim of service connection 
for prostate cancer secondary to Agent Orange exposure.  

The record contains an October 2003 claim for service 
connection for melanomas on the face and arms and a March 
2005 claim for service connection for multiple skin cancers.  
Since the issue of service connection for melanoma, also 
claimed as skin cancer, is not currently on appeal, the Board 
refers this issue to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

The issue of service connection for prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. A December 2003 VA audiological test showed that the 
average pure tone threshold in the right ear was 51 decibels, 
with 78 percent speech discrimination ability (level IV), and 
the average pure tone threshold in the left ear was 63 
decibels with 66 percent speech discrimination ability (level 
VI).  

2.  A December 2005 VA audiological test showed that the 
average pure tone threshold in the right ear was 54 decibels, 
with 80 percent speech discrimination ability (level IV), and 
the average pure tone threshold in the left ear was 69 
decibels with 80 percent speech discrimination ability (level 
IV).  

3.  The veteran's corrected visual acuity is 20/20 
bilaterally, which is not compensable for VA purposes.

4.  The veteran's lichen planus of the left lower leg is 
asymptomatic  

5.  In a May 2002 decision, the RO denied entitlement to 
service connection for prostate cancer secondary to Agent 
Orange exposure.  The veteran was notified of that decision 
and did not appeal.  

6.  Evidence received since the May 2002 final rating 
decision is cumulative and redundant of other evidence of 
record, and is not, by itself or in connection with 
previously considered evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.85, Diagnostic Code 
6100 (2006).

2.  The criteria for a compensable disability rating for 
pterygium, inner canthus, bilateral have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6034, 6079 (2006).  

3. The criteria for a compensable disability rating for 
lichen planus left lower leg have not been met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

4. The May 2002 rating decision, which denied entitlement to 
service connection for prostate cancer secondary to Agent 
Orange exposure, is final. 38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

5.  New and material evidence has not been received since the 
RO's May 2002 rating decision; therefore, the claim for 
service connection for prostate cancer secondary to Agent 
Orange exposure is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Increased disability rating for bilateral hearing loss 

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold level 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  

The veteran has appealed the RO's February 2004 rating 
decision, which increased his noncompensable disability 
rating for bilateral hearing loss to 20 percent disabling.  
The veteran contends that he is entitled to at least a 50 
percent disability rating for bilateral hearing loss.  
Because the veteran's condition may have changed during the 
period in which his claim was pending, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending. 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran underwent a VA audiology examination in December 
2003.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  20
20
50
70
65
LEFT
25
45
65
70
70

The average pure tone threshold in the right ear was 51 
decibels, and the average in the left ear was 63.  Speech 
audiometric testing revealed speech recognition ability of 78 
percent in the right ear and 66 percent in the left ear.

A 20 percent rating is assigned for bilateral hearing loss 
where the pure tone threshold average in one ear is 51 
decibels with 78 percent speech recognition ability (Level 
IV) and, in the other ear; the pure tone threshold average is 
63 percent, with 66 percent speech recognition ability (Level 
VI).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  The 
exceptional patterns of hearing impairment described in 
38 C.F.R. § 4.86 have not been demonstrated.  Pertinent case 
law provides that the assignment of disability ratings for 
hearing impairment is to be derived by the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The veteran's symptoms met the criteria for a 20 percent 
disability rating in December 2003; the criteria for a higher 
rating under Diagnostic Code 6100 were not met.  

The veteran underwent a VA audiology examination in December 
2005.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 20 
20
60
70
65
LEFT
25
50
75
75
75

The average pure tone threshold in the right ear was 54 
decibels, and the average in the left ear was 69.  Speech 
audiometric testing revealed speech recognition ability of 80 
percent bilaterally.

The rating criteria for a disability rating in excess of 20 
percent are not met where the pure tone threshold average in 
one ear is 54 decibels with 80 percent speech recognition 
ability (Level IV) and, in the other ear; the pure tone 
threshold average is 69 decibels, with 80 percent speech 
recognition ability (Level IV).  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  The exceptional patterns of 
hearing impairment described in 38 C.F.R. § 4.86 have not 
been demonstrated.  Although the veteran contends that his 
decreased hearing acuity warrants 50 percent disability 
rating, in actuality, the current manifestations of his 
bilateral hearing loss do not meet the criteria for his 
currently assigned 20 percent rating. 
  
The current manifestations of the veteran's bilateral hearing 
loss do not meet the criteria for a disability rating in 
excess of 20 percent.  The evidence does not reveal 
manifestations of the veteran's bilateral hearing loss 
disability warranting a rating higher than already granted 
for a specific period.  Fenderson, 12 Vet. App. 119, 126-27 
(1999).

2.	Compensable disability rating for bilateral pterygia

Pterygia are rated for loss of vision, if any.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6034.  For examination of visual 
acuity, the best distant vision obtainable after correction 
by glasses will be the basis for the rating.  38 C.F.R. 
§ 4.75 (2006).  For service connected bilateral loss of 
vision, with vision of one eye of 20/50, an evaluation of 10 
percent requires vision in the other eye of 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.  Vision in one eye of 20/40 
and vision in the other eye of 20/40 warrants a 
noncompensable evaluation.  Id. 

The veteran contends that his bilateral pterygia have 
increased in severity.  He underwent a VA eye examination in 
December 2005.  He reported that the pterygia were removed 
during recent cataract surgery.  On examination, the 
veteran's corrected vision was 20/20 bilaterally.  The 
examiner observed a 2 mm nasal inactive pterygium in the 
right eye and a 1 mm nasal inactive pterygium in the left 
eye.  The veteran's visual fields were grossly full.  The 
examiner concluded that the veteran's bilateral pterygia are 
inactive and are not causing him any vision problems.  

In light of the record, there is no competent medical 
evidence that the veteran has a compensable loss of visual 
acuity for VA compensation purposes.  His corrected visual 
acuity is 20/20 bilaterally, which is not a compensable loss 
of vision under Diagnostic Code 6079.  His bilateral pterygia 
are currently inactive.  The preponderance of the evidence is 
against a compensable disability rating for bilateral inner 
canthus pterygia.  

3.	Compensable disability rating for lichen planus, mild, 
left leg

The veteran's service-connected lichen planus is rated by 
analogy pursuant to Diagnostic Code 7806. VA revised the 
criteria for evaluating skin disabilities, effective August 
30, 2002. See 67 Fed. Reg. 49590-49599 (2002). VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran. If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002). Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-00.

In continuing the noncompensable disability rating assigned 
for lichen planus in May 2002, the RO considered and applied 
the former version of the rating criteria.  The RO considered 
and applied the revised rating criteria in January 2005.  The 
Board finds, therefore, that it may proceed with a decision 
on the merits of the veteran's claim, with consideration of 
the original and revised regulations, without prejudice to 
him. See Bernard v Brown, 4 Vet. App. 384 (1993).
Pursuant to the former version of Diagnostic Code 7806, a 10 
percent disability rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area. See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (prior to August 30, 2002).  A noncompensable 
rating was assigned where there is evidence of slight, if 
any, exfoliation, exudation or itching, or if on a non-
exposed surface or small area.   

The revised version of Diagnostic Code 7806 provides for a 10 
percent rating where at least 5 percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas is 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the twelve 
month period.  Where less than 5 percent of the entire body 
or less than 5 percent of exposed areas is affected, and no 
more than topical therapy has been required during the past 
twelve month period, a noncompensable rating is assigned.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

A May 1972 VA examination revealed an area of lichen planus 
chronicus on the lateral side of the left lower leg.  On VA 
examination in May 2002 there were no signs of active lichen 
planus.  The veteran stated that he was not aware that he had 
been diagnosed with lichen planus.  

The veteran underwent a VA skin examination in December 2003.  
The veteran reported lichen planus affecting his right leg 
rather than his left.  He stated that the lesion is red, 
flaky, and itches constantly.  In addition, the veteran 
reported that patch of skin has not spread or cleared up.  
The veteran explained that he treats the lesion with topical 
creams to help with itching.  On examination, a patch of red 
flaky skin was observed on the posterior aspect of the right 
medial malleolus.  The patch covered an area of approximately 
two inches by one inch, which the examiner concluded was less 
than 1 percent of total body area.  No ulceration or skin 
breakdown was noted.  

A September 2004 opinion statement from the veteran's 
dermatologist notes the presence of a scaly nummular eczema 
of his right medial ankle that has waxed and waned, but has 
been persistent.  His physician confirmed that his skin 
condition is treated with topical steroid creams.  

The veteran underwent a VA skin examination in December 2005.  
The examiner observed a round area, one inch in diameter, on 
the right lower leg.  The examiner diagnosed lichen planus of 
the right ankle.  

In light of the evidence of record, the veteran is not 
entitled to a compensable disability rating pursuant to 
either the original or revised rating criteria.  The 
veteran's skin disability is not manifested by any symptoms.  
The service connected lesion was on the left lower leg.  The 
current skin condition is on the medical side of the right 
ankle.  Since the veteran's service-connected left leg lichen 
planus is asymptomatic, the preponderance of the evidence is 
against a compensable disability rating. 

Extraschedular Rating

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer this matter to the 
designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.

There is no evidence that the veteran's service connected 
disabilities have resulted in frequent hospitalizations 
during the time period relevant to his September 2003 claim 
for increased disability ratings.  He is currently retired, 
thus there has been no evidence of marked interference with 
employment.  In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected bilateral hearing loss, bilateral pterygium, and 
left leg lichen planus disabilities alone do not place him in 
a position different from other veterans with a 20 percent 
rating.  

4.	New and material evidence sufficient to reopen claim for 
prostate cancer

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that he developed prostate cancer in 
service as a result of Agent Orange exposure.  He states that 
although he did not have Vietnam service necessary for 
presumptive service connection, he had service in Korea and 
Thailand.  The veteran contends that while stationed in 
Thailand, he fueled aircraft arriving from Vietnam which 
could have carried herbicides.  

The veteran's claim for service connection for prostate 
cancer was denied in May 2002.  In denying his claim, the RO 
concluded that the evidenced received in connection with the 
claim failed to establish that the veteran had Vietnam 
service necessary for presumptive service connection.  In 
February 2004, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection.  He perfected an 
appeal of that decision.  The relevant evidence of record 
considered in conjunction with the May 2002 denial of VA 
compensation benefits includes April 2001 private medical 
records and service medical and personnel records.

The evidence submitted since May 2002 includes May 2001 VA 
treatment records indicating a diagnosis of differentiated 
adenocarcinoma of the prostate and June 2001 private 
treatment records indicating the veteran underwent a 
bilateral lymphadenectomy and a radical prostatectomy to 
treat adenocarcinoma of the prostate.  Also of record are VA 
medical records from August 2004 indicating the veteran is 
within normal limits post radical prostatectomy.  The veteran 
also submitted an August 2003 application to reopen and a 
March 2005 VA Form 9 statement to the effect that while 
stationed in Thailand, he fueled aircraft arriving from 
Vietnam which he believes could have carried herbicides. 
 
While the recently submitted medical records are new, medical 
evidence describing the veteran's current condition is not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  As such, the current 
medical records do not serve to reopen his claim.  Similarly, 
the veteran's contentions concerning the origins of the 
disability merely duplicate the evidence of record at the 
time of the previous denials.  Service personnel records 
reviewed in conjunction with the May 2002 rating decision 
reflect service in both Korea and Thailand.  The veteran's 
lay statements are not probative of exposure to Agent Orange 
while stationed in either Korea or Thailand.  See Bostain v. 
West, 11 Vet. App. 124 (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence).  The evidence submitted is cumulative 
and redundant of the evidence of record in May 2002.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of status-post 
radical prostatectomy; however, he has not submitted evidence 
of service incurrence.  Although the veteran has alleged 
exposure to aircraft in Thailand which "could have" carried 
herbicides, and has pointed to his service in Korea prior to 
the time Agent Orange was used along the demilitarized zone, 
he has not specifically alleged exposure to herbicides.  This 
is pure speculation.  Thus, the evidence submitted does not 
raise a reasonable possibility of substantiating the 
veteran's previously denied claim of service connection for 
prostate cancer secondary to Agent Orange exposure.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
increased disability ratings and to reopen his previously 
denied claim for service-connection in correspondence dated 
October 2003 by informing him of the evidence he was required 
to submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  This notice 
was provided prior to adjudication of the claim in February 
2004.  Because an increased rating has been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran VA medical examinations in December 2003and December 
2005.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 








ORDER

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss is denied.   

2.  Entitlement to a compensable disability rating for 
pterygium, inner canthus, bilateral is denied.

3.  Entitlement to a compensable disability rating for lichen 
planus, mild, right leg is denied. 

4.  New and material evidence having not been received, the 
application to reopen the claim for service connection for 
prostate cancer secondary to Agent Orange exposure is denied.  




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


